Citation Nr: 1009771	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied entitlement to a 
TDIU.  

The matter was remanded by the Board to the RO, via the 
Appeals Management Center (AMC) in May 2008 and July 2009 for 
additional development of the record.  


FINDINGS OF FACT

1.  Service connection has been established for bilateral pes 
planus/plantar fasciitis, currently rated as 50 percent 
disabling; and, hemorrhoids, currently rated as 10 percent 
disabling; with a combined disability rating of 60 percent.

2.  The Veteran's service-connected disability ratings fail 
to meet the minimum percentage requirements on a schedular 
basis for a total disability rating based on individual 
unemployability due to service-connected disabilities.  

3.  The matter was referred to the Director of Compensation 
and Pension for a determination regarding unemployability due 
to service-connected disabilities; and the Director of 
Compensation and Pension service determined, based on the 
evidence of record, that the Veteran was employable in a 
sedentary capacity.  

4.  The Veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met on a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.341(a), 4.16(a), 4.16(b) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for TDIU, and the relative duties of VA and the claimant to 
obtain evidence.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
TDIU claim is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, the RO cured the defect by sending 
subsequent letters to the Veteran in March 2006, June 2007 
and May 2008 that specifically notified the Veteran regarding 
the assignment of disability ratings and effective dates for 
any grant of service connection.  The TDIU issue was 
thereafter readjudicated in a January 2009 supplemental 
statement of the case (SSOC).  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  Moreover, the 
RO referred the matter to the Director of Compensation and 
Pension for a review to determine whether entitlement to a 
TDIU on an extraschedular basis was warranted.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



II.  TDIU

The Veteran seeks a TDIU.  Currently, service connection is 
established for bilateral pes planus/plantar fasciitis, rated 
as 50 percent disabling, and hemorrhoids, rated as 10 percent 
disabling.  Pursuant to the combined ratings table at 
38 C.F.R. § 4.25, the combined disability rating is 60 
percent.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran 
fails to meet these criteria because he does not have a sole 
service-connected disability rated at least 60 percent 
disabling; and although his pes planus/plantar fasciitis 
disability is rated as 50 percent disabling, there is not 
sufficient additional disability to bring the combined rating 
to 70 percent.  In the Veteran's case, the combined rating 
for his service-connected disabilities reaches only 60 
percent.

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled, even 
though they fail to meet the percentage standards set forth 
in paragraph (a) of § 4.16.  38 C.F.R. § 4.16(b).  In 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  In other words, under 38 
C.F.R. § 4.16(b), a TDIU might be awarded even if the 
requisite schedular criteria is not met if a claimant is 
nevertheless shown to be "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  However, the Board has no 
authority to award TDIU under § 4.16(b) in the first 
instance.  Rather, the rating board must submit to the 
Director, Compensation and Pension Service for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Veteran maintains that he is unable to work, and reports 
that he last worked in February 2002.  U.S. Office of 
Personnel Management (OPM) records confirm that the Veteran 
was approved for a disability retirement in February 2002.  
His work prior to this retirement involved standing and 
lifting to some degree.  

The Veteran was also granted Social Security (SSA) disability 
benefits effective February 2002.  SSA records document the 
Veteran as reporting that he completed high school and at 
least four years of college; and as having last worked in 
February 2002.

In May 2002 the Veteran underwent a functional assessment by 
a private physician.  During the examination the Veteran 
complained of chronic foot pain which he related to chronic 
flat feet and heel spurs.  He reported that his treatment 
regime consisted of anti-inflammatories, orthotics for his 
shoes, and occasional steroid injections, and added that he 
had had no orthopedic follow up; only podiatry care.  He also 
relayed a history of a fracture to his right ankle in 1993, 
which required placement of rods and screws, and which left 
him with some persistent pain to the right ankle.  He 
reported that he used a cane for ambulation, but admitted 
that he was able to do light housework, including cooking, 
washing dishes, fixing beds, sweeping, mopping, and driving a 
motor vehicle.  The physician noted that the Veteran 
ambulated with "a mild degree of stiffness due to alleged 
pain in the feet."  He also noted that the Veteran did not 
use his prescribed cane during the examination, and averred 
that "it does not appear medically necessary."

Physical examination revealed healed arthroscopic scars to 
the left knee with mild crepitus and mild pain, but normal 
range of motion.  Examination also revealed a "mild to 
moderate degree of flat feet" with "no deformity otherwise to 
the foot or ankle."  Pulses were +2 bilaterally with no 
edema.  Motor strength was 5/5 without atrophy.  Sensory 
examination revealed no focal sensory defects.  Deep tendon 
reflexes were +2 bilaterally, and Babinsky was negative.  
Diagnosis was, in pertinent part, "chronic foot pain 
secondary to possible flat feet disorder."  The physician 
averred that the problem appeared to be mild to moderate at 
most, probably improved by the use of orthotics and probably 
avoidance of extended standing and walking.  

Significantly, the examiner opined that the Veteran appeared 
capable of sedentary to light range work and probably even 
better functional capacity, and stated that the Veteran "can 
stand and/or walk with breaks every 30 minutes, probably two 
hours or much more during a routine eight-hour day . . . 
[and] can sit six hours or more in an eight-hour day with 
breaks every two hours."  He noted that the Veteran had mild 
limitation in pulling, mild to moderate limitation in 
climbing, and should avoid temperature extremes; but averred 
that the Veteran was frequently able to lift and carry 10 to 
25 pounds; occasionally able to lift and carry 20 to 50 
pounds; had no limitation in bending, stooping, crouching, 
kneeling, balancing, crawling, feeling, reaching, fingering, 
or handling; and had no visual or communicative impairment.

In July 2008 the Veteran was accorded another C&P 
examination.  The examiner reported that the claims file and 
medical records were reviewed.  During the examination the 
Veteran complained of pain in the heels of both feet, and of 
occasional aching on the outside of his feet.  He reported 
that his pain was mostly with weightbearing, but said that he 
also had aching pain when resting.  He complained that 
standing and walking caused pain, and said that he used a 
cane.  The examiner noted that the Veteran had had surgery on 
the right ankle, which the Veteran said "hurts all the time" 
at a pain level of about 8/10.  He also complained of 
intermittent swelling and stiffness in the right ankle while 
seated.  He averred that he was unable to walk much, but said 
that he drove cars and made deliveries twice a week.  The 
examiner noted that the Veteran presented for examination 
with a cane.

Physical examination found moderate antalgia, but the 
examiner remarked that the Veteran was able to walk 
unassisted.  The examiner further reported as follows:

He has bilateral pes planus.  He has deformity of the right 
ankle with prominence of the medial malleolus.  The posterior 
tibial pulses are 2+.  Dorsalis pedis is 2+ and not felt on 
the right.  However, there is no discoloration or gangrenous 
changes.  There is tenderness over the medial aspect of both 
heels more on the right side.  There is no other tenderness.  
There are no ulcers, no calluses, no edema, and no 
instability.  Hallux valgus 20 degrees on the right side, 10 
degrees on the left side.  There are hammertoes mild, 2/4 
bilaterally.  Toe movements are not restricted.  There is no 
thickening, tenderness or inflammation of the Achilles 
tendon.  The alignment of the Achilles tendon is normal both 
in weightbearing and nonweightbearing.  Right ankle: there is 
tenderness over the medial malleolus and there is significant 
deformity of the medial malleolus of the ankle.  There is no 
evidence of inflammation.  Dorsiflexion is 6 degrees and he 
complained of some pain.  Plantar flexion is 20 degrees, 
inversion is 15 degrees and eversion is 10 degrees.

Diagnoses were (1) bilateral pes planus, plantar fasciitis, 
hallux valgus, and hammer toes; and (2) post traumatic 
degenerative arthritis of the right ankle, post open 
reduction internal fixation.  According to the examiner, the 
Veteran's bilateral foot pes planus and plantar fasciitis are 
at least as likely as not responsible for his inability to 
perform tasks that require standing or walking, but "purely 
based on his service-connected conditions, sedentary work is 
possible."

According to the medical evidence of record above, the 
Veteran is able to perform sedentary work.  

Notwithstanding these medical opinions, however, 
consideration must be given to the Veteran's disability in 
the context of his employment and educational background.  
VanMeter v. Brown, 4 Vet. App. 477, 479 (1993); see also 
Vettese v. Brown, 7 Vet. App. 31, 34 (1994) (the Board must 
consider the subjective and individual factors that 
demonstrate the appellant's inability to secure substantially 
gainful employment, such as his occupational history and 
training). 

According to the Veteran, his last substantial gainful 
employment as a Supply Tech entailed "very long periods of 
standing, walking, and lifting of medical supplies and 
equipment."  He also reported that his duties included 
"loading and unloading equipment, containers, and pushing 
carts weighing 50 to 200 pounds," and he reiterated that his 
job required "constant walking."  Prior to that job, he 
worked as a baggage handler for an airline.

As noted above, the U. S. Office of Personnel Management and 
the Social Security Administration both determined that the 
Veteran was unable to perform those tasks associated with 
current and former employment responsibilities.  This is 
consistent with the Veteran's reports that his previous two 
jobs required long periods of standing, walking and lifting, 
as well as loading and unloading of heavy containers.  The 
fact that the Veteran is no longer capable of employment in 
that capacity is not in dispute.  The Veteran's prior jobs 
required manual labor, and the Veteran's service-connected 
disabilities of the feet severely limit his abilities in this 
regard.  

However, the record reflects that the Veteran has a college 
degree, and is therefore not so limited in his education as 
to be unable to secure employment in a sedentary capacity.  A 
college degree, by its very nature, implies that the Veteran 
has enough of an educational background, as well as the 
ability to learn, such that it is not unreasonable to assume 
that someone with the Veteran's past employment history of 
manual labor-type jobs would be able to obtain employment in 
a sedentary-type setting.  

Because the Board lacks authority to award TDIU under § 
4.16(b) in the first instance, the matter was remanded in 
July 2009 specifically for the rating board to submit to the 
Director, Compensation and Pension Service for extraschedular 
consideration, given that the Veteran's service-connected 
disability ratings fail to meet the percentage standards set 
forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  See 38 C.F.R § 4.16(b).

In August 2009, the RO requested an administrative review of 
the record and extraschedular consideration with regard to 
the Veteran's TDIU claim by the Director of Compensation and 
Pension Service.  In a November 2009 response, the Director 
of Compensation and Pension Service determined that the 
Veteran's service-connected disabilities did not meet the 
scheduler requirements for a TDIU and the evidence did not 
establish entitlement to a TDIU on an extraschedular basis 
under 38 C.F.R. § 4.16(b).  

Significantly, there is a distinction between the Social 
Security Administration's determination regarding 
employability and VA's determination regarding employability 
in this case.  First, SSA based its determination on all of 
the Veteran's disabilities, which include multiple additional 
nonservice connected disabilities not considered in the TDIU 
analysis.  For example, the SSA determination lists a 
psychiatric disorder as an underlying secondary disability.  
Any psychiatric disability would most likely have a negative 
impact on all types of employment, including sedentary type 
work, but this psychiatric disability may not be considered 
in the TDIU analysis because it is not a service-connected 
disability.  This is a significant distinction between the 
Veteran's SSA determination and the TDIU analysis.

Additionally, the SSA records and the OPM determination rely 
heavily on the notion that the Veteran is not capable of 
continuing employment in the same capacity, and, as noted 
above, that is not in dispute here.  Nevertheless, although 
the Social Security Administration and OPM have determined 
that the Veteran is no longer capable of employment in 
positions that require manual labor, the Veteran admittedly 
is able to operate a motor vehicle, cook, and do light house 
work.  He has been assessed as being able to engage in 
sedentary employment.  There is no indication that he has 
applied for sedentary jobs.  There is also no indication that 
he has applied for such jobs and been turned down due to a 
service-connected disability or disabilities.  

Taking into consideration the Veteran's level of education 
and his service-connected disabilities of hemorrhoids rated 
at 10 percent disabling, and bilateral pes planus/plantar 
fasciitis rated as 50 percent disabling, but, without 
consideration of the Veteran's other, nonservice connected, 
orthopedic and psychiatric disabilities, the Veteran is 
employable in a sedentary capacity.   While the Veteran's 
statements regarding his ability to work have been 
considered, the Board finds more probative the objective 
assessment that he is capable of sedentary work.  

The preponderance of the evidence is against the claim of 
entitlement to a TDIU; there is no doubt to be resolved; and 
a TDIU is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  


ORDER

A TDIU is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


